Case 1:20-cv-03170-PAB-NRN Document 11-3 Filed 11/20/20 USDC Colorado Page 1 of 17



   Doe                     Email                IP Address   Hit Date (UTC)                  ISP
          3   ghostofdrewcifer@gmail.com   87.101.93.98      11/26/2019 23:27:39   M247 Ltd
          4   keltnwade@hotmail.com        45.87.214.154     11/26/2019 22:25:02   M247 Ltd
          5   ziyadsupersan@yahoo.com      185.242.5.99      11/26/2019 21:14:16   M247 Ltd
          6   pokeroborob@gmail.com        174.128.226.10    11/26/2019 20:49:45   Sharktech
          7   damianbray1979@gmail.com     5.181.234.76      11/26/2019 19:30:40   M247 Ltd
          8   ibizilong@gmail.com          212.103.48.115    11/26/2019 18:13:17   M247 Ltd
          9   linuxweirdo@yahoo.com        194.59.251.68     11/26/2019 17:17:08   M247 Ltd
         10   dr.awadly@gmail.com          194.36.111.35     11/26/2019 14:49:20   M247 Ltd
         11   thelusiveone@gmail.com       64.44.80.212      11/25/2019 23:25:14   Nexeon Technologies
         12   justinmcwhorter@me.com       185.245.87.51     11/25/2019 20:15:44   M247 Ltd
         13   bluredvizionc@gmail.com      185.245.87.29     11/25/2019 19:21:51   M247 Ltd
         14   kashveer3@gmail.com          31.13.189.93      11/25/2019 13:17:44   M247 Ltd
         15   dezpowers@hotmail.com        193.37.252.19      11/25/2019 7:53:36   M247 Ltd
         16   jithin.lpd@gmail.com         195.206.104.108    11/25/2019 3:14:11   M247 Ltd
         17   cielogloria@msn.com          91.132.137.116     11/25/2019 2:27:18   M247 Ltd




                                     Exhibit "3"
Case 1:20-cv-03170-PAB-NRN Document 11-3 Filed 11/20/20 USDC Colorado Page 2 of 17
Case 1:20-cv-03170-PAB-NRN Document 11-3 Filed 11/20/20 USDC Colorado Page 3 of 17
Case 1:20-cv-03170-PAB-NRN Document 11-3 Filed 11/20/20 USDC Colorado Page 4 of 17
Case 1:20-cv-03170-PAB-NRN Document 11-3 Filed 11/20/20 USDC Colorado Page 5 of 17
Case 1:20-cv-03170-PAB-NRN Document 11-3 Filed 11/20/20 USDC Colorado Page 6 of 17
Case 1:20-cv-03170-PAB-NRN Document 11-3 Filed 11/20/20 USDC Colorado Page 7 of 17
Case 1:20-cv-03170-PAB-NRN Document 11-3 Filed 11/20/20 USDC Colorado Page 8 of 17
Case 1:20-cv-03170-PAB-NRN Document 11-3 Filed 11/20/20 USDC Colorado Page 9 of 17
Case 1:20-cv-03170-PAB-NRN Document 11-3 Filed 11/20/20 USDC Colorado Page 10 of
                                      17
Case 1:20-cv-03170-PAB-NRN Document 11-3 Filed 11/20/20 USDC Colorado Page 11 of
                                      17
Case 1:20-cv-03170-PAB-NRN Document 11-3 Filed 11/20/20 USDC Colorado Page 12 of
                                      17
Case 1:20-cv-03170-PAB-NRN Document 11-3 Filed 11/20/20 USDC Colorado Page 13 of
                                      17
Case 1:20-cv-03170-PAB-NRN Document 11-3 Filed 11/20/20 USDC Colorado Page 14 of
                                      17
Case 1:20-cv-03170-PAB-NRN Document 11-3 Filed 11/20/20 USDC Colorado Page 15 of
                                      17
Case 1:20-cv-03170-PAB-NRN Document 11-3 Filed 11/20/20 USDC Colorado Page 16 of
                                      17
Case 1:20-cv-03170-PAB-NRN Document 11-3 Filed 11/20/20 USDC Colorado Page 17 of
                                      17
